       Case 18-20180         Doc 170      Filed 04/20/20 Entered 04/20/20 15:07:28                Desc Main
                                                                                                         FILED
                                           Document     Page 1 of 3




                               THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF WYOMING
                                                                                                            3:04 pm, 4/20/20

          In Re:                                                                                           Tim J. Ellis
                   PROSPECT AGENCY GROUP, INC.                                                            Clerk of Court
                                                                     Case No. 18-20180
                                                                     Chapter 7
                                    Debtor(s)

                                ORDER DENYING ELECTION TO CONVERT
          Gregg Thomas, (Thomas) CEO of Prospect Agency Group, Inc., files this election stating he is
exercising Debtor’s right to convert from a Chapter 7 liquidation bankruptcy to a Chapter 11
reorganization.1 Randy Royal, Trustee, objected. Mr. Thomas filed a reply. The court reviewed the record,
applicable law and finds a hearing will not materially assist the court in its determination. As discussed
below, the “Election” is denied.
Jurisdiction
          This court has jurisdiction of the matter under 28 U.S.C. §§ 1334 and 157. This is a core proceeding
pursuant to 28 U.S.C. § 157(b)(2)(A). Venue is proper subject to 28 U.S.C. §§ 1408 and 1409.
Facts
          Prospect Agency Group, Inc. (Debtor) filed its non-individual Chapter 7 voluntary petition on
March 23, 2018. Mr. Thomas, CEO, executed the Petition. Randy Royal was appointed as the Chapter 7
Trustee to administer the estate. A flurry of filings ensued by several parties, alleging ownership to estate
assets, dissatisfied with the time taken to resolve the matter, attempting to change venue, convert, and buy
estate assets.
          Mr. Thomas requests this court order Debtor’s counsel, Mr. Winship, file a notice that he does not
have time to convert this case. Mr. Thomas also requests the court order the Trustee to turnover funds held
by the bankruptcy estate to Debtor, at which time Debtor will pay the fee required to file a motion to
convert. Lastly, Mr. Thomas proposes Debtor have 30 days thereafter to have its attorney appear before the
court and file the required post-conversion documents. Attached to the “Election” is a Corporate
Declaration by the Board of Directors and officers, authorizing the case be converted, signed by Gregg
Thomas, Connor Glynn (CIO) and Stephen Aaron (Member).2
          The Trustee responds: 1) Debtor’s counsel did not file this Election but by Mr. Thomas who
continues to act as CEO, but the corporation is administratively insolvent and not operating any business; 2)


1
    Stephen R. Winship, Debtor’s attorney of record did not sign this pleading.
2
    The Declaration also authorizes moving the Debtor’s bankruptcy case to the Montana Bankruptcy Court. This is a
    separate motion addressed by the court.
       Case 18-20180          Doc 170    Filed 04/20/20 Entered 04/20/20 15:07:28             Desc Main
                                          Document     Page 2 of 3


this is another effort to short cut the bankruptcy proceedings to determine the amount Mr. Thomas’
individual bankruptcy case may receive; and 3) this is a continuing attempt to gain control of this case’s
assets without a legal basis.
Analysis
     1) Procedural deficiencies
          This “Election to Convert” is procedurally deficient.
              a. Unauthorized practice of law
          Debtor is represented by counsel, who did not sign the pleading. The pleading was signed by
Debtor’s CEO, Gregg Thomas, who also signed the petition when the case was filed as a non-individual
voluntary Chapter 7 bankruptcy. The Bankruptcy Rules allow a party to perform acts not constituting the
practice of law.3 Wyoming Local Bankruptcy Rule requires, “in all cases a corporation … other than an
individual may appear and participate only through an attorney authorized to practice in the United States
District Court for the District of Wyoming.”4 Mr. Thomas is not authorized to practice law in the United
States District Court for the District of Wyoming, of which this court is situated. It follows he cannot
represent Debtor, a corporation, either. He may not file the “this election exercising Debtor’s right to
convert a Chapter 7 liquidation bankruptcy” without counsel.
              b. Motions practice
          Mr. Thomas improperly presents this pleading. The Bankruptcy Rules establish procedures for filing
motions. “Conversion … shall be on motion filed and served as required by Rule 9013.”5 Rule 9013
provides:
          A request for an order, except when an application is authorized by these rules, shall be by
          written motion, unless made during a hearing. The motion shall state with particularity the
          grounds therefor and shall set forth the relief or order sought. Every written motion other
          than one which may be considered ex parte shall be served by the moving party on the trustee
          or debtor in possession and on those entities specified by these rules or, if service is not
          required or the entities to be served are not specified by these rules, the moving party shall
          serve the entities the court directs.6

Wyoming Local Bankruptcy Rules require the court to schedule and hold a hearing on motions to convert a
chapter 7.7
        A movant must serve notice and opportunity to object on all parties in interest.8 Mr. Thomas filed a
certificate of service indicating the “complaint” was served to the Clerk of Court by “USPS, first class,


3
    Fed. R. Bankr. P. 9010(a).
4
    Wyo. LBR 9010-1(B).
5
    Fed. R. Bankr. P. 1017(f)(2).
6
    Fed. R. Bankr. P. 9013.
7
    Wyo. LBR 2002-1(A).
8
    Wyo. LBR 2002-1(B).

                                                                                                       Page 2 of 3
        Case 18-20180          Doc 170      Filed 04/20/20 Entered 04/20/20 15:07:28                  Desc Main
                                             Document     Page 3 of 3


postage prepaid.” Additionally, Mr. Thomas states that the United States Trustee and parties requiring
service were served through the electronic system. Wyoming local rules require a certificate of service to
state the name and address of the party served, “the capacity in which the person was served, and the
manner and date of service.”9 This was not done.
           The court has been lenient with Mr. Thomas, when he filed pleadings on his own behalf. However,
he is now filing pleadings on behalf of Debtor. Pro se parties are “expected to read and be familiar with” the
Federal Bankruptcy Rules and local court rules.10 As is the court’s general policy, if possible, it will deem a
pleading a motion. In spite of its deficiencies, the court deems Mr. Thomas’ “Election” a motion. However,
service was not complete, i.e., providing notice and opportunity to object to parties in interest not receiving
electronic notice including over thirty priority and unsecured creditors. As explained above, Mr. Thomas
cannot cure such deficiencies.
           THEREFORE, IT IS ORDERED the deemed Motion to convert is DENIED.
                                                       BY THE COURT:



                                                                                        4/20/2020
                                                        ____________________________
                                                        Honorable Cathleen D. Parker
                                                        United States Bankruptcy Court
                                                        District of Wyoming




9
     Wyo. LBR 9013-3.
10
     Wyo. LBR 9011-2 (Pro se parties are also expected to read the Federal Rules of Civil Procedure and Federal Rules of
     Evidence, as necessary.).

                                                                                                               Page 3 of 3
